
	

113 SRES 15 ATS: To improve procedures for the consideration of legislation and nominations in the Senate.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Levin, and Mr. McCain) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		To improve procedures for the consideration
		  of legislation and nominations in the Senate.
	
	
		1.Consideration of
			 legislation
			(a)Motion To
			 proceed and consideration of amendmentsA motion to proceed to the consideration of
			 a measure or matter made pursuant to this section shall be debatable for no
			 more than 4 hours, equally divided in the usual form. If the motion to proceed
			 is agreed to the following conditions shall apply:
				(1)The first
			 amendments in order to the measure or matter shall be one first-degree
			 amendment each offered by the minority, the majority, the minority, and the
			 majority, in that order. If an amendment is not offered in its designated order
			 under this paragraph, the right to offer that amendment is forfeited.
				(2)If a cloture
			 motion has been filed pursuant to rule XXII of the Standing Rules of the Senate
			 on a measure or matter proceeded to under this section, it shall not be in
			 order for the minority to propose its first amendment unless it has been
			 submitted to the Senate Journal Clerk by 1:00 p.m. on the day following the
			 filing of that cloture motion, for the majority to propose its first amendment
			 unless it has been submitted to the Senate Journal Clerk by 3:00 p.m. on the
			 day following the filing of that cloture motion, for the minority to propose
			 its second amendment unless it has been submitted to the Senate Journal Clerk
			 by 5:00 p.m. on the day following the filing of that cloture motion, or for the
			 majority to propose its second amendment unless it has been submitted to the
			 Senate Journal Clerk by 7:00 p.m. on the day following the filing of that
			 cloture motion. If an amendment is not timely submitted under this paragraph,
			 the right to offer that amendment is forfeited.
				(3)An amendment
			 offered under paragraph (1) shall be disposed of before the next amendment in
			 order under paragraph (1) may be offered.
				(4)An amendment
			 offered under paragraph (1) is not divisible or subject to amendment while
			 pending.
				(5)An amendment
			 offered under paragraph (1), if adopted, shall be considered original text for
			 purpose of further amendment.
				(6)No points of
			 order shall be waived by virtue of this section.
				(7)No motion to
			 commit or recommit shall be in order during the pendency of any amendment
			 offered pursuant to paragraph (1).
				(8)Notwithstanding
			 rule XXII of the Standing Rules of the Senate, if cloture is invoked on the
			 measure or matter before all amendments offered under paragraph (1) are
			 disposed of, any amendment in order under paragraph (1) but not actually
			 pending upon the expiration of post-cloture time may be offered and may be
			 debated for not to exceed 1 hour, equally divided in the usual form. Any
			 amendment offered under paragraph (1) that is ruled non-germane on a point of
			 order shall not fall upon that ruling, but instead shall remain pending and
			 shall require 60 votes in the affirmative to be agreed to.
				(b)SunsetThis section shall expire on the day after
			 the date of the sine die adjournment of the 113th Congress.
			2.Consideration of
			 nominations
			(a)In
			 general
				(1)Post-cloture
			 considerationIf cloture is invoked in accordance with rule XXII
			 of the Standing Rules of the Senate on a nomination described in paragraph (2),
			 there shall be no more than 8 hours of post-cloture consideration equally
			 divided in the usual form.
				(2)Nominations
			 coveredA nomination described in this paragraph is any
			 nomination except for the nomination of an individual—
					(A)to a position at
			 level I of the Executive Schedule under section 5312 of title 5, United States
			 Code; or
					(B)to serve as a
			 judge or justice appointed to hold office during good behavior.
					(b)Special rule
			 for district court nomineesIf cloture is invoked in accordance
			 with rule XXII of the Standing Rules of the Senate on a nomination of an
			 individual to serve as a judge of a district court of the United States, there
			 shall be no more than 2 hours of post-cloture consideration equally divided in
			 the usual form.
			(c)SunsetThis section shall expire on the day after
			 the date of the sine die adjournment of the 113th Congress.
			
